DETAILED ACTION

Response to Amendment
Claims 1-15 and 21-25 are pending in the application.  Previous grounds of rejection have been withdrawn as a result of the amendment to the claims submitted 5/5/2021.

Allowable Subject Matter
Claims 1-15 and 21-25 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicants arguments submitted 5/5/2021 with respect to amended instant independent claims 1 and 11 have been found persuasive.  Instant independent claim 1 discloses an electrode including a collector, an active layer directly interfacing and disposed on the current collector, comprising multiple active material structures spaced apart from each other; and an inorganic conductive layer, coating and binding together the multiple active material structures, wherein: the inorganic conductive layer extends among different ones of the multiple active material structures and provides electronic pathways among the different ones of the multiple active material structures, the inorganic conductive layer blocks a surface of the multiple active material structures from environment, and the inorganic conductive layer has an electronic conductivity of greater than 104 S/m and provides an electronic path among the multiple active material structures.  Further, instant independent claim 11 discloses an active material including the same structural features as set forth above in instant independent claim 1.
Kuriki and Kawakami are considered to be the prior art references of record closest to the aforementioned limitations of instant independent claims 1 and 11.  However, neither reference alone nor in combination discloses nor renders obvious all of the aforementioned limitations of amended instant independent claims 1 and 11.  In particular, Applicants arguments regarding differences between the applied prior art references and the features of amended instant independent claims 1 and 11 have been found persuasive.  Kuriki, at most, discloses an active material layer containing an inorganic conductive layer coating thereon.  However, it does not explicitly disclose the active material comprises the amended structure of multiple active material structures spaced apart from each other and having the inorganic layer spatially therein as set forth in the claim.
A further search of the prior art did not reveal any additional references that alleviate the deficiencies of the previously applied prior art references.  Therefore, instant independent claims 1 and 11 have been found allowable over the cited prior art references of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212.  The examiner can normally be reached on Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725